Case 3:19-cv-01869-LAB-MDD Document 4 Filed 10/03/19 PagelD.36 Page 1 of 1

 

Attorney or Party without Attorney:
LAW OFFICES OF JEFFREY N. GOLDBERG, P.C.
JEFFREY N. GOLDBERG (SBN: 217555)
11601 Wilshire Boulevard, Suite 500
Los Angeles, CA 90025
Telephone No: (310) 765-2988

Attorney For Plaintiff

For Court Use Only

 

Ref. No. or File No.:

 

 

insert name of Court, and judicial District and Branch Court:
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA

 

Plaintiff ~CRYPTO ASSET FUND, LLC, a Delaware limited liability company, et al.
Defendant: MEDCREDITS, INC., a Delaware corporation, et al.

 

 

PROOF OF SERVICE Hearing Date:

 

Time: Dept/Div: Case Number.
3:19-CV-01869-BEN-MDD

 

 

 

 

 

At the time of service | was at least 18 years of age and not a party to this action.

| served copies of the Summons in a Civil Action, Complaint, Civil Cover Sheet

3. a. Partyserved: | MEDCREDITS, INC., a Delaware corporation
b. Personserved: JUSTIN ALZIEBA, AUTHORIZED EMPLOYEE/LEGALCORP SOLUTIONS, LLC, REGISTERED AGENT

[Served under F.R.C.P. Rule 4.]

4. Address where the party was served: 1221 COLLEGE PARK DRIVE, #116, DOVER, DE 19904

5. served the party:

a. By personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive
process for the party (1) on: Tue, Oct 01 2019 (2) at: 02:50 PM

6. Person Who Served Papers:
a. Sean Boykevich
b. FIRST LEGAL
1517 W. Beverly Blvd.
LOS ANGELES, CA 90026
c. (213) 250-1111

 

TRESTLE AL

 

 

 

d. The Fee for Service was: $337.25

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 

 

10/02/2019
(Date) (Signature)
PROOF OF 3821766
SERVICE (4138176)
